CM/ECF-GA Northern District Court                                    https://ecf.gand.circ11.dcn/cgi-bin/GANDc_mkmin.pl?82998066714490...
                          Case 1:18-cv-05102-AT Document 68 Filed 11/14/18 Page 1 of 2




                                                   1:18-cv-05102-AT
                                              Common Cause Georgia v. Kemp
                                                Honorable Amy Totenberg


                                    Minute Sheet for proceedings held In Chambers on 11/14/2018.


              TIME COURT COMMENCED: 12:30 A.M.
              TIME COURT CONCLUDED: 2:15 P.M.                        COURT REPORTER: Shannon Welch
              TIME IN COURT: 00:55                                   DEPUTY CLERK: Harry Martin
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                 Kimberly Anderson representing Brian Kemp
         PRESENT:                    Joshua Belinfante representing Brian Kemp
                                     Farrah Berse representing Common Cause Georgia
                                     Maximillian Feldman representing Common Cause Georgia
                                     Myrna Perez representing Common Cause Georgia
                                     F. Sugarman representing Common Cause Georgia
                                     William Teague representing Brian Kemp
                                     Bryan Tyson representing Brian Kemp
         PROCEEDING
         CATEGORY:
         MINUTE TEXT:                Teleconference re [66] Order.
         HEARING STATUS:             Hearing Concluded




1 of 2                                                                                                                11/14/2018 5:12 PM
CM/ECF-GA Northern District Court                        https://ecf.gand.circ11.dcn/cgi-bin/GANDc_mkmin.pl?82998066714490...
                          Case 1:18-cv-05102-AT Document 68 Filed 11/14/18 Page 2 of 2




2 of 2                                                                                                    11/14/2018 5:12 PM
